Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 04/19/2021 is acknowledged. Claim 3 has been amended. Thus, claims 1-3 are pending in the instant application.
This application is in condition for allowance except for the following formal matters: 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/19/2021 and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1-3 are objected to because of the following informalities:
In claim 1, line 1, it is suggested the limitation recites “An OLED driving device for driving an OLED for use in inspection OLED lighting” should be changed to -- An organic light emitting diode (OLED) driving device for driving an OLED and use in inspection an OLED lighting—to make it clearer and to avoid antecedence basis.
In claim 1, lines 3-6, it is suggested that the limitation recites “a controller which executes an overdrive of applying to the OLED an electric current larger than a rated for the predetermined period than at the rated electric current for the OLED for light emitting” should be changed to --a controller executes an overdrive to the OLED under a pulse width modulation (PWM) form and applies to the OLED an electric current larger than a rated electric current for the OLED in a predetermined period to cause the OLED emits a brighter light for the predetermined period than at the rated electric current for the OLED for the light emitting-- to make it clearer.
In claim 1, lines 6-11, t is suggested that the limitation recites “wherein the controller executes a PWM control to the electric current flowing to the OLED for the predetermined period, and sets a PWM signal in the predetermined period so that at least one pulse of a pulse before the OLED starts the light emitting and a pulse at a just time when the OLED starts the light emitting has a width larger than a width of a pulse after the OLED starts the light emitting” should be changed to -- wherein the controller executes a PWM control to the electric current flowing to the OLED in the overdrive for the predetermined period, and sets a PWM signal in the predetermined period so that at least one pulse of a pulse before the OLED starts the light emitting and the pulse at a first time when the OLED starts the light emitting has a width larger than a width of a pulse after the OLED starts the light emitting-- to make it clearer and to avoid antecedence basis.
In claim 2, lines 2-3, it is suggested that the limitation recites “a width of the first pulse being set to be larger than a width of second and subsequent pulses” should be changed to –wherein a width of the first pulse being set to be larger than the width of second and subsequent pulses-- to avoid antecedence basis.
In claim 3, it is suggested that the limitation recites “wherein, in execution of repeated overdrives, the controller sets the width of the at least one pulse to be larger than the width of the pulse after the OLED starts the light emitting in the predetermined period for each overdrive” should be changed to – wherein the overdrive comprises a plurality of overdrives, and in execution of repeated the overdrives, the controller sets the width of the at least one pulse being larger than the width of the pulse after the OLED starts the light emitting in the predetermined period for each of the overdrives-- to avoid antecedence basis.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/30/2021